Citation Nr: 0924005	
Decision Date: 06/25/09    Archive Date: 07/01/09

DOCKET NO.  98-17 957A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include bipolar disorder, depression, anxiety, and 
posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Joseph Moore, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to 
October 1975. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of the 
New York, New York, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the benefit sought on 
appeal. 

In an August 2006 decision, the Board denied service 
connection for a psychiatric disorder, to include bipolar 
disorder, depression, anxiety, and PTSD. The Veteran appealed 
the denial to the U.S. Court of Appeals for Veterans Claims 
(Court), which in an August 2007 Order, vacated the 
August 2006 Board decision and remanded the case for 
readjudication consistent with a Joint Motion for Remand.
In March 2008, the Board remanded the instant claim to the 
RO/AMC.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.


REMAND

This matter was remanded by the Court in August 2007 upon the 
agreement of the parties that in its August 2006 decision, 
the Board:

(1) had not considered the provisions of 38 C.F.R. § 
3.303(d), providing in part that service connection 
could be granted for disease diagnosed after discharge, 
when all the evidence, including that relevant to 
service, establishes that the disorder was incurred in 
service, and; 

(2) had not ensured compliance with the provisions of 38 
C.F.R. § 3.304(f)(3), providing that in the case of 
claims of service connection for PTSD based on personal 
assault, evidence from other sources than the Veteran's 
service personnel records may corroborate the Veteran's 
account of such stressors, and that VA may submit any 
evidence to a appropriately qualified physician for an 
opinion as to whether the evidence indicated that a 
personal assault occurred. 

This matter was remanded in March 2008 for compliance with 
the latter provisions, and to enable the Veteran to submit 
any additional evidence in support of the claim. 

Although the RO/AMC provided basic VCAA notice in April 2008, 
the provisions of 38 C.F.R. § 3.304(f)(3) were not provided 
to the Veteran in subsequent supplemental statements of the 
case (SSOCs). Because the law mandates that where the remand 
orders of the Board or the Courts are not complied with, and 
the Board errs as a matter of law when it fails to ensure 
compliance, the matter must again be remanded.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

The Board also notes that in April 2009, the Veteran through 
his representative submitted an opinion authored by one of 
the Veteran's treating physicians, a staff psychologist at VA 
Medical Center, who opined that the Veteran's bipolar 
disorder was not caused by his military service, but that the 
Veteran's in-service behaviors indicated that his bipolar 
disorder then "flowered." Additionally, in April 2009, the 
Veteran presented statements from family and friends, 
indicating behavior changes they saw in the Veteran when he 
returned from service. 

The medical opinion raises the issue of whether the Veteran 
had a psychiatric disorder which pre-existed military service 
- not previously noted. The provisions of 38 C.F.R. § 3.306 
indicate that a preexisting injury or disease will be 
considered to have been aggravated by active military, naval, 
or air service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease. A clarifying VA psychiatric examination is 
necessary. Green v. Derwinski, 1 Vet.App. 121, 124 (1991). 

The Board also notes that in his April 2009 submission 
through counsel, the Veteran did not address entitlement to 
service connection for PTSD, although he argued entitlement 
to service connection for bipolar disorder.  Stated 
alternatively, that aspect of the claim pertaining to service 
connection for PTSD has not been withdrawn, and since the 
Veteran has also been diagnosed with PTSD, he should be given 
the opportunity to provide sufficient evidence of in-service 
stressors pursuant to 38 C.F.R. § 3.304(f)(3), based on in-
service personal assault.  

For these reasons, the Board is directing that the Veteran 
undergo examination by two mental health care professionals 
who have not previously examined him.  Although the examiners 
must examine the entirety of the record, the Board notes the 
following are of record:

In April 2001, the Veteran's service personnel records were 
received.  They reflect that:

1.	In January 1975, the Veteran received non-judicial 
punishment under Article 15 of the Uniform Code of 
Military Justice for a period of unauthorized 
absence. He was sentenced to restriction and extra 
duty for 10 days; and forfeiture of $35.00 pay per 
month one month

2.	In February 1975, the Veteran received non-judicial 
punishment under Article 15 of the Uniform Code of 
Military Justice for a period of unauthorized 
absence. He was sentenced to restriction and extra 
duty for 6 days

3.	In April 1975, the Veteran received non-judicial 
punishment under Article 15 of the Uniform Code of 
Military Justice for a period of unauthorized 
absence. He was sentenced to restriction and extra 
duty for 5 days; and forfeiture of $25.00 pay per 
month for one month.  

4.	In April 1975, the Veteran received non-judicial 
punishment under Article 15 of the Uniform Code of 
Military Justice for a period of unauthorized 
absence from his appointed place of duty; 
dereliction of duties; disrespect to a non-
commissioned officer, and using provoking words 
towards a non-commissioned officer.  He was 
sentenced to restriction and extra duty for 25 
days; and forfeiture of $50.00 pay per month for 
one month.

5.	In September 1975, the Veteran underwent trial by 
Summary Courts-Martial for a period of unauthorized 
absence.  He was sentenced to restriction to the 
limits of his assigned ship for a period of 30 
days; forfeiture of $150.00 pay per month for one 
month.

6.	In September 1975, the Veteran received non-
judicial punishment under Article 15 of the Uniform 
Code of Military Justice for a period of 
unauthorized absence. He was sentenced to 
restriction and extra duty for 14 days; forfeiture 
of $50.00 pay per month for one month; and 
reduction in rank to the next inferior pay grade. 

7.	In October 1975, the Veteran received non-judicial 
punishment under Article 15 of the Uniform Code of 
Military Justice for a period of unauthorized 
absence; and for a violation of Article 92 of the 
Uniform Code of Military Justice by having stored 
beer on board the vessel and drinking it. He was 
sentenced to correctional custody for 30 days. 

The Veteran's essential account of his military service is 
evidenced by the following:

1.	In a December 1997 PTSD questionnaire, the Veteran 
related that he was "held back" during his basic 
training due to vision problems. He stated that 
because he knew he would return to basic training 
"late," he had notified Naval authorities prior 
to arrival, but he was nonetheless restricted. He 
stated that he was thereafter harassed. He stated 
that he was not trained as promised, and that he 
thereafter never again trusted "authority."

2.	In a September 1998 statement, the Veteran related 
that he was incarcerated in a cell in the brig, and 
was subjected to "constant harassment and threats 
from other crew members" because the crew had to 
do "double watches" and were not permitted to 
speak with the Veteran.  In other statements, the 
Veteran alleged that he was blamed for illicitly 
storing beer on the ship; that for unknown reasons 
his commanders and supervisors "harassed" him; 
and that he was not assigned to a position for 
which he was trained. In a June 2003 statement, the 
Veteran alleged that he requested a transfer to 
another ship, or to a land-based assignment; and 
that he did not "get along" with his superior 
officers; and that he was sentenced to confinement 
as a result of the Summary Courts-Martial. 

3.	During a December 1999 hearing conducted at the RO, 
the Veteran claimed that he had been incarcerated 
in the ship's brig for two months, as sentenced by 
a Summary Courts-Martial. 

4.	In a statement received in April 2005, the Veteran 
related the following incidents:  

5.	At some unspecified time, the Veteran participated 
in loading weapons "under cover of darkness in 
'infra lighting' during torrential rainfall," and 
that he became ill with bronchial pneumonia, high 
fever, chills, and that he was "bedridden for 
weeks."

i.	At some unspecified time, another named 
individual fell into a cargo hold and 
"almost" lost his life.

ii.	At some unspecified time, there was a 
fire in a storage area aboard ship.

iii.	At some unspecified time, the Veteran 
participated in clearing tanks "without 
proper safety equipment, breathing in 
fumes for hours."

In a December 2005 report, the U.S. Center for Unit Records 
and Research reported that it had researched its records and 
had only found confirmation that in October 1975, crewmembers 
of the Veteran's vessel on loaded ordnance. 

The Veteran underwent a VA psychiatric examination in April 
1995. The examiner noted that the Veteran had been given a 
general discharge under honorable conditions "because of the 
fact that cases of beer were discovered in the hold of a ship 
that he was on."  The examiner noted that the Veteran 
presented with "a long history which is congruent with the 
onset of a depressive disorder starting somewhere in the U.S. 
Navy and going up to the present time of a chronic nature.  
The diagnosis was that of "major depression."  It is not 
clear whether the examiner had the Veteran's claims folder 
for review, as evidenced by his lack of comment as to the 
Veteran's correct military history of repeated instances of 
AWOL; and that there is no mention in the Veteran's military 
record that he was discharged due to the entirety of his 
assigned vessel having had contraband beer in its storage, or 
how or if he was identified as the agent of its storage. 

The Veteran underwent a psychiatric evaluation in February 
1997, conducted by "IMA Disability Services," in pursuit of 
benefits administered by the Social Security Administration. 
The Veteran reported that prior to entering the U.S. Navy, he 
was a good student, but that he had behavioral problems and 
left school during the 10th grade.  He reported that he then 
enlisted. The Veteran reported that after service, he spent 
three months in jail in 1996. The Veteran was diagnosed as 
having mixed bipolar disorder. 

In a June 1997 letter, a VA physician reported that the 
Veteran was being treated for depression, and that he had 
PTSD.  The physician did not report the basis of either 
diagnosis and whether it had a relation to any incident of 
active service. There is no indication that the physician had 
the Veteran's claims folder for review.  

The Veteran underwent a VA psychiatric examination in 
November 1997. He reported that as to the in-service incident 
of contraband beer, he was accused of bringing the substances 
on board the vessel, but denied doing so. He stated that he 
was incarcerated for 30 days in a Navy brig as punishment, 
and was discharged because of this incident.  The Veteran was 
diagnosed as having bipolar disorder. There is no indication 
that the physician had the Veteran's claims folder for 
review.

The Veteran was hospitalized for three days in January 1999 
and treated for PTSD with depression, bipolar disorder by 
history, and benzodiazepine withdrawal. It was noted that he 
was "frustrated with his inability to get service 
connection.  He is having increasing intrusive thoughts of 
his experience during the service on a ship on which he 
served."  

The Veteran underwent a VA psychiatric examination in January 
2006. As to his military service, the examiner noted the 
Veteran's report that during his time in correctional custody 
for two months, personnel "harassed" him. The examiner 
diagnosed the Veteran as having bipolar disorder. The 
examiner noted that while being placed in correctional 
custody would have resulted in feelings of being traumatized, 
the Veteran did not display classic symptoms of PTSD. 

Accordingly, for the reasons stated above, this case is 
REMANDED for the following action: 

1. The RO/AMC will contact the Veteran 
and:

a. Advise him in accordance with the 
provisions of 38 C.F.R. § 
3.304(f)(3) of the alternative 
sources of evidence that may be used 
to substantiate claims for service 
connection for PTSD based upon in-
service personal assault.

b.  Ascertain if he has any further 
information to provide regarding his 
claimed stressors, that he has not 
previously provided to VA. Apart 
from any other information, the 
Veteran should be specifically 
advised of the relevant policies 
relative to his responsibility to 
provide specific information within 
designated time frames to enable 
effective research. 

c. Ascertain if the Veteran has 
received any VA, non-VA, or other 
medical treatment for PTSD that is 
not evidenced by the current record, 
including his present VA psychiatric 
treatment. The Veteran should be 
provided with the necessary 
authorizations for the release of 
any treatment records not currently 
on file. The RO/AMC should then 
obtain these records and associate 
them with the claims folder. 

2. Following a reasonable amount of time 
or upon the Veteran's response, the 
RO/AMC will afford the Veteran a 
comprehensive psychiatric examination, to 
be conducted by two qualified mental 
health care physicians. The following 
considerations will govern the 
examination:

a.  The claims folder and a copy of 
this remand, including the 
evidentiary summary provided above, 
will be reviewed by the examiners in 
conjunction with this examination, 
and the examiners must acknowledge 
such receipt and review in any 
report generated as a result of this 
examination.

b.  If the Veteran's claimed 
stressors are substantiated, the 
examiners must be advised of the 
specific corroborated stressors.   
If the stressors are not 
corroborated, the examiners will be 
asked if the evidence indicates that 
a personal assault occurred in 
service that caused PTSD - whatever 
the findings, the examiners must 
state the precise medical and 
factual basis for their findings, in 
accordance with the DSM-IV, and  as 
evidenced by the record.  If the 
examiners are unable to state an 
opinion without a resort to 
speculation, he or she should so 
state. 

c. The examiners must also express 
an opinion as to whether the veteran 
has bipolar disorder that was either 
caused by the Veteran's active naval 
service, or that was aggravated by 
his active naval service. 

If the Veteran is diagnosed 
with bipolar disorder, the 
examiners must state whether 
the Veteran clearly and 
unmistakably had the disorder 
at the time he entered active 
military service. Again, the 
examiners must state the 
medical basis or bases for 
their opinion, with specific 
reference to the record.

If the disorder was 
present at the time the 
Veteran entered active 
military service, the 
examiners must state 
whether the disorder was 
aggravated by such service 
-

The examiner should 
indicate the degree of 
aggravation and whether it 
was due to the natural 
progress of the disease. 

If the disorder was not present 
at the time he entered military 
service, the examiners must 
state whether the Veteran 
incurred bipolar disorder in, 
or as a result of, such active 
military service. 

The examiners are advised that It is 
critical that in all opinions rendered, 
the examiners must state the medical 
basis or bases for any opinions, based 
upon the record and the DSM-IV.  If the 
examiners cannot respond to the inquiries 
without resort to speculation, they 
should so state, and state the missing or 
incomplete factors that lead to such a 
conclusion.

3. Thereafter, the RO/AMC will 
readjudicate the issue of service 
connection for a psychiatric disorder to 
include bipolar disorder, depression, 
anxiety, or PTSD. The RO/AMC must ensure 
that all directed factual and medical 
development as noted above is completed. 
In the event that the examination reports 
do not contain sufficient detail, the 
RO/AMC must take any appropriate action 
by return of the report to the examiners 
for corrective action. See 38 C.F.R. 
§ 4.2. If the benefit sought on appeal is 
not granted to the Veteran's 
satisfaction, he and his attorney, should 
be provided with an appropriate 
Supplemental Statement of the Case, and 
should be given an opportunity to 
respond. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran is advised that he should cooperate with the 
RO/AMC's efforts to the best of his ability. While the VA is 
obligated to assist a claimant in the development of a claim, 
there is no duty on the VA to prove the claim. If a claimant 
wishes assistance, he cannot passively wait for it in 
circumstances where he should have information that is 
essential in obtaining the putative evidence. Wamhoff v. 
Brown, 8 Vet. App. 517 (1996); Wood v. Derwinski, 1 Vet. App. 
190, reconsidered, 1 Vet. App. 406 (1991). Further, under the 
VCAA, a claimant for VA benefits has the responsibility to 
present and support the claim. 38 U.S.C. §  5107(a). 

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2008).





